                          UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA
                                HARRISBURG DIVISION

 In Re:                                           Case No. 1:19-bk-03582-HWV

 Adam Joseph Lind
  Aka Adam Joseph Lind, Sr.                       Chapter 7
 Amanda M. Lind

 Debtors.                                         Judge Henry W. Van Eck

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: September 13, 2019                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




Case 1:19-bk-03582-HWV          Doc 14 Filed 09/13/19 Entered 09/13/19 14:54:48              Desc
                                Main Document     Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on September 13, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Paul Donald Murphy-Ahles, Debtors’ Counsel
       pmurphy@dplglaw.com

       Lawrence V. Young, Chapter 13 Trustee
       lyoung@cgalaw.com

       Office of the United States Trustee
       ustpregion03.ha.ecf@usdoj.gov

I further certify that on September 13, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Adam Joseph Lind, Debtor
       555 Boxwood Road
       Red Lion, PA 17356

       Amanda M. Lind, Debtor
       555 Boxwood Road
       Red Lion, PA 17356

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com




Case 1:19-bk-03582-HWV         Doc 14 Filed 09/13/19 Entered 09/13/19 14:54:48                 Desc
                               Main Document     Page 2 of 2
